                                          Case 4:19-cv-02594-HSG Document 51 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRAVON LEON FREEMAN,                                Case No. 19-cv-02594-HSG
                                   8                     Plaintiff,                          ORDER DISMISSING ACTION FOR
                                                                                             FAILURE TO PAY FILING FEE
                                   9             v.

                                  10     TAMMY FOSS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Corcoran, filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On January 4, 2021, the Court revoked

                                  15   Plaintiff’s in forma pauperis status pursuant to the three-strikes provision of 28 U.S.C. § 1915(g),

                                  16   and ordered Plaintiff to pay the $400 filing and administrative fee in full by February 1, 2021, or

                                  17   face dismissal of this action. Dkt. No. 49. The deadline to pay the filing fee in full has passed,

                                  18   and Plaintiff has not paid the filing fee. Accordingly, this action is DISMISSED without prejudice

                                  19   to re-filing upon payment of the full filing fee. The Clerk is directed to close the case.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 2/5/2021

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
